Title: Elbridge Gerry to John Adams, 14 February 1785
From: Gerry, Elbridge
To: Adams, John


        
          My dear sir
          New York 14th Feby 1785
        
        This will be delivered by Mr Jarvis lately of Boston, but formerly of this City, Son in Law to Mr Broom, whom You probably know.
        I have but two of your Letters unanswered; one of the 27th of June last, the Objects of which have I think been fully complied with, & the other of Novr 4, in which I find no Mention of a Letter I wrote You from philadelphia in July last.
        Congress met in November at Trenton, but the Legislature of New Jersey being there at the same Time, & the Members of Congress badly accomodated, the Struggle was renewed respecting an adjournment to Philadelphia, & finally terminated in an Ordnance to appoint Commissioners, Vizt General Schuyler Mr R Morris & General Dickinson, to purchase a District of two Miles square on the Banks of the Delaware not more than eight Miles above or below Trenton, for a fœderal Town, & to erect Buildings for the Use of Congress & their Executive officers: & New York is to be the temporary place, or rathar the place of temporary Residence for Congress, till the Buildings are erected— each State, it is supposed will provide Buildings for its Delegates—
        the Controversy between Massachusetts & New York respecting their western Claims, is to be determined by a fœderal Court, which is to hold it’s Session at Williamsburg, & by Agreement of the Agents to consist of Judge Smith & Mr patterson Attorney General of N Jersey, Mr Reed of Delaware, the late Governor Johnson, And Mr Harrison cheif Justice of Maryland, Mr Wythe, Colonel Grayson & Colo Monroe of Virginia & Mr John Rutledge of So Carolina— June is the appointed Time for holding the Court—
        Mr Jay has taken the Oaths of Secretary of foreign Affairs, & Mr osgood of Massachusetts Mr Walter Levingston of this City & Mr Gervais of Charlestown So Carolina are elected Commissioners of the Treasury. & General Knox or Colo pickering will probably be at the Head of the War Department—
        With Respect to foreign Affairs, a Report is before Congress, for

accepting agreable to his repeated Request, Doctor Franklins Resignation. Mr Jefferson will I think be his Successor, You & Governor Rutledge are in Nomination for the Court of London, & I presume the prospect is not in Favour of the Election of the latter. Who will be sent to Madrid I know not, possibly Mr Rutledge.— the last Loan of Holland is ratified & I presume You will receive by this Conveyance official Information thereof— how far it it possible to seperate foreign from domestic Debts so as to give a preference to the paymt— of the Interest of the former, I know not, but an Attempt of the Kind would produce a great Clamor. the States to the Southard of Delaware would gladly adopt the Measure & perhaps would then avoid Contributions to pay the domestic Interest, because they have very little in the fœderal Funds; but the Citizens of the other States would probably be so dissatisfied as to withhold Taxes or apply them to the payment of the Interest due to themselves— We are greatly embarrassed with the Conduct of Spain & Great Britain but our Ministers to those Courts, with the Instructions of Congress on the interesting Subjects of their respective Measures will I hope disperse the Clouds which at present surround Us— I am not of your Opinion respecting either the policy or Necessity of having Ministers perpetually at any of the Courts of Europe. I cannot be of that Opinion because, the Reason of it is not within my perception. I never Wish to see Congress surrounded by foreign Ministers. I never shall I hope see the vicious policy of foreign Courts introduced to ours, nor the latter, distracted in their Councils & Duped by the artful Representatives of foreign powers, instead of being the wise & united Representatives of united States. the Subject is copious, I wish not, in a Letter to my Friend, to discuss a Matter that I find is disagreable to him, & therefore shall let it rest for the present—
        The question respecting Salaries was agitated in Congress upon a Remonstranc from Massachusetts, respecting their Keep, & they were reduced on the principle that Articles of Subsistence, since the peace were also reduced. how far the proportion is just I cannot determine, but think it would not be easy to enhance them at present.
        Pray give my Regards to Mr Jefferson & inform him that I wrote him a Letter from Boston in July last by the Way of London—
        Governor Hancock has resigned, Thanks be to —
        our Friend Mr Reed late Governor of Penñ is dangerously ill—
        My Respects to the Ladies & be assured I / am on every occasion your Friend / sincerely
        
          E Gerry
        
       